The opinion of the court was delivered, January 9th 1872, by
Agnew, J.
The opinion of the auditor in this case appears to be founded on the effect of the Act of 27th February 1868, Pamph. L. 212, which extends the Mechanics’ Lien Law of 16th June 1836, and its supplements “ to all improvements, engines, pumps, tanks, machinery and fixtures in or about, or in any way connected with, or appertenant to, oil or other refineries; and to all tanks for the storage of petroleum, coal or carbon oil, or the products thereof; whether said tanks be connected with a refinery or otherwise; and on all pumps, machinery and fixtures connected therewith, and to all mechanics, machinists, material-men and contractors doing work, or furnishing materials or articles therefor.” The second section of this act makes it applicable to tenants of leased premises as well as to the owners of the freehold, and confines the provisions of the act to certain counties, including Allegheny. But this act, which extends to improvements, &c., for oil refineries and tanks for stowal of oil, has no possible bearing upon this case, which was that of a lease for the ordinary purpose of residence, *101&c. The auditor also refers to the opinion in the case of Dame, Seymour & Co.’s Appeal, 12 P. F. Smith 417, from Venango county; involving the interpretation of the Act of 8th April 1868, Pamph. L. 752; which by its terms is confined to the county of Venango. I can find no extension of this act t-o Allegheny county. Neither the Act of 27th February nor that of 8th April 1868 seems to have any bearing on the question before us. The mechanics’ claim here is therefore thrown back upon the general Mechanics’ Lien Law of 1836 and its supplements. But under that act it is settled by a long train of decisions that a mechanic’s claim does not .lie against a leasehold interest or the building erected thereon by a mere tenant for years: Church v. Griffith, 9 Barr 117; White’s Appeal, 10 Id. 252; Haworth v. Wallace, 2 Harris 118; Gaule v. Bilyeau, 1 Casey 521; Woodward v. Leiby, 12 Id. 441. It is equally well settled by the same cases that the Act of 28th April 1840, providing that no greater estate shall be sold under a mechanics’ lien than was vested in the person in possession at the time of the erection of the building, does not enlarge the right of the mechanies’-lien creditor, but curtails it. As a consequence of these principles, the mechanies’-lien creditor here had no claim whatever upon the fund in court; for he had no lien under any act which has been brought to our notice, or which has been discovered by our own examination. It is the misfortune of this case that we have but one paper-book before us, to wit, that of the appellant. This is a fault on the part of the appellee, for it is the duty of parties to assist the court by their own research, especially in such a case as this depending on alleged local legislation. If we have failed tó discover any act applicable to the case, the blame must fall upon the party so negligent of his own interests.
It is unnecessary, therefore, to pursue the case into any extended examination of the provisions of the lease, for it is sufficient to say that it is clear as between Moore, the tenant, and Mr. and Mrs. Schenley, his landlords, the building, sold by the sheriff, was made liable by express covenant, to the right of distress for the rent, taxes, &c., whether on or off the premises.
Since writing the foregoing, I have been informed by the auditor in this case that the reference to the Act of 27th February 1868, in the paper-book, is an error, and that the act intended to be referred to is that of March 21st 1865, Pamph. L. 433 (Purd. 1401), extending the Act of February 17th 1858 to the counties of Westmoreland and Allegheny. The latter act will be found in Purdon by Brightly, p. 710; pi. 17 (2' Bright; Purd. 1029, pi. 23), &nd extends the General Mechanics’ Lien Law of 1836 “ to all improvements, engines, pumps, machinery, screens and fixtures, erected or put by tenants of leased estates on lands of others in the counties of Luzerne and Schuylkill; and to all mechanics, *102machinists and material-men, doing work or furnishing the'articles or materials therefor, “ provided that the lien hereby created shall extend only to the interest of the tenant or tenants, lessee or lessees therein, and to the improvements, engines, pumps, machinery, screens and fixtures erected, repaired or put in by mechanics, machinists, persons or material-men entering liens thereon.” Though the word “improvement” is large enough, under ordinary circumstances, to include a house or private dwelling, it is manifest, by its connection in this act with the words engines, pumps, machinery, screens and fixtures, and by the two counties to which it was originally made applicable, that this word was not intended to authorize the creation of liens upon ordinary houses or dwellings of tenants independently of the works indicated by the other expressions used in connection with the word improvements. These words have clear reference to the works erected on colliery leases, which are quite numerous, and are of great value and importance in the counties of Luzerne and Schuylkill. The counties of Westmoreland and Allegheny are also coal territories, and hence the propriety of extending the law to the leased collieries there. Had the legislature meant to extend the General Mechanics’ Lien Law of 1886 to houses or buildings of any sort, put up by tenants or lessees generally, it would have done so without the specification of improvements, engines, pumps, machinery, &c., for then the term “ buildings,” the only one used in the Act o'f 1836, would have carried its operation at once to the kind of building put up by Moore, the tenant in this case. The Act of 17th February 1858 does not therefore include this building.
The decree of the court below is reversed; and it is' now ordered and decreed that the rent and taxes of the landlords in this case be paid to them out of the fund in court, and that the remainder of the fund not applicable to the costs and expenses of auditing be paid according to the report of the auditor, and the* record is ordered to be remitted for this purpose.